Title: To Alexander Hamilton from William Skinner, 29 August 1791
From: Skinner, William
To: Hamilton, Alexander


United States Loan Office, [Hillsboro] NorthCarolina August 29th. 1791.
Sir
I have heretofore at different times taken the liberty of communicating to you the desire this State had of subscribing to the Loan for the Certificates in the Treasury and Comptroller’s offices, and that attempts had been made for that purpose, in behalf of the State, That not answering their wish, That another attempt had been made to subscribe for them in the name of the Comptroller, this much I believe I have heretofore communicated to you;
Wishing your particular directions respecting that business; None such having as yet come to hand, I take the Liberty of observing further that I have sufficient reasons to believe, a third attempt is intended, and indeed in part has been accomplished. A young man, a stranger whom I did not suspect, on the 20th. Curt. became a Subscriber on my Books for 22,415. dolls. 10 Cents, for which he obtained a rect. in the name of a Merchant at Fayetteville; Since that the same young man came forward a second time with Certificates to a larger amount; Previous to his coming in I had reasons to believe a Deception had been made use of. I observed to the young man my suspicions, and wished to be satisfyd. whether the Certificates by him handed in were not the Pubs: he evaded giving me any satisfactory answer, the Business rests here, the young man has no rect. for the last Deposit nor have I suffered him to Subscribe. I shall keep him off until the close of the Subscription in expectations of your directions. I wish I might be ordered to administer an Oath, to suspected persons, which if it should not come to hand before the close of the Subscription, it might be complyd. with before issuing the Certificates on Interest. I expect the young man to come forward a third time (hourly). At present there dont appear to be a probability of the Loans being filld, in this State, as the whole Sum subscribed at this day amounts to only 991.600 Dollars & 90 Cents.
The Governor of this State since taking the advice of Council has observed to me, that he had [been] misinformed; that New York has not Subscribed to the Loan but to the Bank.
I am most respectfully   Your most obedient Servant

W Skinner
The Honble Alexander Hamilton Esqr
